Case: 4:18-cv-01945-RWS Doc. #: 29 Filed: 10/20/20 Page: 1 of 2 PageID #: 1152




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MISSOURI
                             EASTERN DIVISION


 ANTHONY CARROLL,                        )
                                         )
                   Petitioner,           )
                                         )
 v.                                      ) No. 4:18-cv-1945-RWS
                                         )
 STANLEY PAYNE,                          )
                                         )
                   Respondent.           )


                         MEMORANDUM AND ORDER

      On October 1, 2020, I issued a memorandum and order denying Anthony

Carroll habeas relief but granting him a certificate of appealability on one count

raised in his petition. On October 8, 2020, Warden Payne filed a Rule 59(e) motion

for reconsideration contesting my grant of the certificate of appealability. I will

deny the motion.

      Payne argues that I should not have granted the certificate of appealability

after finding that both of Carroll’s claims were procedurally defaulted. However,

when “‘jurists of reason would find it debatable whether the petition states a valid

claim of the denial of a constitutional right, and…jurists of reason would find it

debatable whether the district court was correct in its procedural ruling,’” a

certificate of appealability may be granted. Khaimov v. Crist, 297 F.3d 783, 786


                                           1
Case: 4:18-cv-01945-RWS Doc. #: 29 Filed: 10/20/20 Page: 2 of 2 PageID #: 1153




(8th Cir. 2002) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

      In my order, I concluded that Carroll’s claims were procedurally defaulted

and that neither the cause and prejudice nor the fundamental miscarriage of justice

exceptions applied to excuse the default. Reasonable jurists could debate whether

my ruling was correct. For that reason, the certificate of appealability as to

Carroll’s claim regarding the trial judge’s remarks at sentencing was not

improperly granted under current Eighth Circuit precedent.

      Accordingly,

      IT IS HEREBY ORDERED that Stanley Payne’s Rule 59(e) motion, [28]

in Docket No. 4:18 CV 1945 RWS, is DENIED.




                                        RODNEY W. SIPPEL
                                        UNITED STATES DISTRICT JUDGE


Dated this 20th day of October, 2020.




                                           2
